817 F.2d 105
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Frederick A. MICOMONACO, Defendant-Appellant.
No. 87-3254.
United States Court of Appeals, Sixth Circuit.
May 5, 1987.

1
Before KRUPANSKY and GUY, Circuit Judges, and GILMORE, District Judge.*

ORDER

2
Appellant has responded to this court's order to show cause why his appeal should not be dismissed.


3
On October 21, 1986, the district court entered an order which denied appellant's motion pursuant to Rule 35(b), Federal Rules of Criminal Procedure, to reduce his sentence of imprisonment.  Appeal from that order was due within ten days, or by October 31, 1986.  On March 18, 1987, appellant filed his notice of appeal 138 days late.   United States v. Willis, 804 F.2d 961, 962 (6th Cir.1986);  Rule 4(b), Federal Rules of Appellate Procedure.  No extensions of time in which to take an appeal were sought by appellant or granted by the district court.  Rule 4(a)(5), Federal Rules of Appellate Procedure.  Nor were any motions filed prior to October 31, 1986, which would have tolled the time in which to take an appeal.  Rule 4(a)(4), Federal Rules of Appellate Procedure.


4
Compliance with Rule 4(b), Federal Rules of Appellate Procedure is mandatory and jurisdictional.   See United States v. Robinson, 361 U.S. 220, 224 (1960).  This court may not enlarge the time for filing a notice of appeal.  Rule 26(b), Federal Rules of Appellate Procedure.  Because appellant has filed his notice of appeal 138 days late, this court lacks jurisdiction to entertain his appeal.  Accordingly, the appeal is hereby ordered dismissed.



*
 Honorable Horace W. Gilmore, United States District Judge for the Eastern District of Michigan, sitting by designation